Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-11, 13-16, 18-22, amended 13 MAY 2021, are pending and have been considered as follows:

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1, 3, 9-16, 18 and  20-22 rejected under 35 U.S.C. 103 as being unpatentable over Klein US 8468759 B2 in view of Erickson US 4057123 A.
As per claim 1 Klein teaches a fire-resistant insulating and/or sealing element ("cover" title) comprising: 
one or more flutes ("ceiling-side recess 24" FIG. 5), 
wherein the fire-resistant insulating and/or sealing element ("cover" title) is suitable for use in a metal deck construction (see "fluted roof deck 14" 3:50) defined by a head of a wall and a metal fluted deck, 
wherein the head of the wall is defined by a head of a wall track (track 18, FIG. 5) comprising vertical studs ("steel stud wall assembly" 2:6) for affixing a dry wall thereto (wall assembly 20), and 

wherein the fire-resistant insulating and sealing element comprises at least one layer of a cover material (cover 10, FIG. 3; this is considered exemplary), but fails to explicitly disclose:
at least one layer of an insulating material.  
wherein the at least one laver of cover material fully encases the at least one layer of insulation material.
In a separate embodiment, Klein teaches an insulating material within the flute specifically:
at least one layer of an insulating material (insulation 11, FIG. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the insulation as taught by Klein FIG. 1 in order to resist heat transfer in the recess as is old and well known in the art.
Erickson teaches such a cover material, specifically:
wherein the at least one laver of cover material fully encases ("foil laminate 16, 18 affixed to each face thereof" 1:44-45; this is considered exemplary of all embodiments) the at least one layer of insulation material (fiberglass batt 32, FIG. 2).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the foil laminate as taught by Erickson in order to increase the fire rating.
 


As per claim 9-11, Klein in view of Erickson as modified above teaches the limitation according to claim 1, and Klein further discloses fastening elements (flange sections 36, 38 with fasteners 9, FIG. 4-5) for fastening the fire-resistant insulating and sealing element to the underside of the metal fluted deck; and the fastening elements are in a form of straps (flange sections 36, 38 with fasteners 9, FIG. 4-5) made from a material selected from the group consisting of metal ("sheet metal" 2:13), reinforced fiber, and glass fiber; and a fire and sound resistant insulating and sealing element is in form of a strap (flange sections 36, 38 with fasteners 9, FIG. 4-5).  

As per claim 13 Klein teaches a thermal insulating and/or sealing system ("cover" title) comprising: 
one or more flutes ("ceiling-side recess 24" FIG. 5), 
wherein the thermal insulating and/or sealing system effectively thermally insulates and seals a head of a wall joint (see FIG. 5) within a building construction comprising a metal deck (see "fluted roof deck 14" 3:50) 
wherein the head of the wall is defined by a head of a wall track comprising vertical studs ("steel stud wall assembly" 2:6) and a dry wall affixed thereto (wall assembly 20), and 
wherein the head of the wall track (track 18, FIG. 5) is installed parallel to the flute to the underside of the metal fluted deck defining a head of a wall joint extending between the top edge of the dry wall and the underside of the metal fluted deck (see FIG. 5), further comprising: 
a fire-resistant insulating and/or sealing element ("cover" title) comprising at least one layer of a cover material (cover 10, FIG. 3; this is considered exemplary), 
wherein the at least one layer of a cover material is positioned in abutment with respect to the underside of the metal fluted deck spanning across the entire flute to create a flat surface for installation of a head of wall track to the underside of the metal fluted deck (see FIG. 5); but fails to explicitly disclose:
at least one layer of an insulating material, 
the at least one laver of cover material fully encases the at least one layer of insulation material.
In a separate embodiment, Klein teaches an insulating material within the flute specifically:
at least one layer of an insulating material (insulation 11, FIG. 1).  

Erickson teaches such a cover material, specifically:
wherein the at least one laver of cover material fully encases ("foil laminate 16, 18 affixed to each face thereof" 1:44-45; this is considered exemplary of all embodiments) the at least one layer of insulation material (fiberglass batt 32, FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the foil laminate as taught by Erickson in order to increase the fire rating.

As per claim 14 Klein in view of Erickson teaches the limitation according to claim 13, and Klein further discloses the fire-resistant insulating and/or sealing element ("cover" title) is fastened by fastening elements in form of straps arranged perpendicular (see FIG. 4; this is recognized as extending from right to left and is installed —or "arranged"— perpendicular to extend across the recessed portion 24 in FIG. 5) to the flute to the underside of the metal fluted deck.  

As per claim 15 Klein teaches a fluted roof deck (see "fluted roof deck 14" 3:50), comprising: 
a fire-resistant insulating and/or sealing element ("cover" title) for covering at least one of the flutes positioned in a metal fluted deck to create a flat surface 
wherein the fire-resistant insulating and/or sealing element comprising at least one layer of a cover material (cover 10, FIG. 3; this is considered exemplary), but fails to explicitly disclose:
at least one layer of an insulating material is positioned in abutment with respect to the underside of the metal fluted deck spanning across the entire flute to create a flat surface for installing the head of the wall track to the underside of the metal fluted deck; and
the at least one laver of cover material fully encases the at least one layer of insulation material.
In a separate embodiment, Klein teaches an insulating material within the flute specifically:
at least one layer of an insulating material (insulation 11, FIG. 1) is positioned in abutment with respect to the underside of the metal fluted deck spanning across the entire flute to create a flat surface for installing the head of the wall track to the underside of the metal fluted deck.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the insulation as taught by Klein FIG. 1 in order to resist heat transfer in the recess as is old and well known in the art.
Erickson teaches such a cover material, specifically:
wherein the at least one laver of cover material fully encases ("foil laminate 16, 18 affixed to each face thereof" 1:44-45; this is considered exemplary of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the foil laminate as taught by Erickson in order to increase the fire rating.

As per claim 16, Klein in view of Erickson teaches the limitation according to claim 1, and Klein further discloses a building construction having a metal deck construction defined by a head of a wall and a metal fluted decks comprising: 
one or more flutes ("ceiling-side recess 24" FIG. 5),
wherein the head of the wall is defined by a head of a wall track (track 18, FIG. 5) comprising vertical studs ("steel stud wall assembly" 2:6) for affixing a dry wall thereto, and 
wherein the head of the wall track (track 18, FIG. 5) is installed parallel to the flute to an underside of the metal fluted deck, 
comprising a thermal insulating and/or sealing system ("cover" title) for effectively thermally and/or acoustically insulating and sealing of a head of wall joint.  

As per claim 18 Klein teaches a fire-resistant insulating and/or sealing element ("cover" title) for use in a metal deck (see "fluted roof deck 14" 3:50) construction defined by a head of a wall and a metal fluted deck having one or more flutes, wherein the head of the wall is defined by a head of a wall track (track 18, FIG. 5) 
wherein the fire-resistant insulating and/or sealing element comprises at least one layer of a cover material (cover 10, FIG. 3; this is considered exemplary), and
wherein the at least one layer of the insulating material is a formable thermally resistant (insulation 11, FIG. 11; this is considered thermally resistant as broadly claimed) and/or intumescent material; but fails to explicitly disclose:
at least one layer of an insulating material, 
wherein the at least one layer of cover material fully encases the layer of insulation material, 
wherein the at least one layer of the cover material is a flexible foil material, and 
In a separate embodiment, Klein teaches an insulating material within the flute specifically:
at least one layer of an insulating material (insulation 11, FIG. 1)
wherein the at least one layer of the insulating material is a formable thermally resistant and/or intumescent material (insulation 11, FIG. 11; this is considered thermally resistant as broadly claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the insulation as taught by Klein FIG. 1 in order to resist heat transfer in the recess as is old and well known in the art.

wherein the at least one layer of cover material fully encases ("foil laminate 16, 18 affixed to each face thereof" 1:44-45) the layer of insulation material, 
wherein the at least one layer of the cover material is a flexible foil material (foil laminate 16, 18, FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein by including the foil laminate as taught by Erickson in order to increase the fire rating.

As per claim 20, Klein in view of Erickson teaches the limitation according to claim 13, and Klein further discloses a fastening element (fasteners 9, FIG. 4-5) for fastening the fire-resistant insulating and/or sealing element to the underside of the metal fluted deck.

As per claim 21, Klein in view of Erickson teaches the limitation according to claim 15, and Erickson further discloses at least one layer of a strengthening material (see "foil laminate 16, 18… suitably include reinforcing material… improve the fire rating…  with reinforcement… very well known" 1:45-55; this is recognized as teaching the laminate can include at least one layer of a reinforcement —or strengthening— material). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein in view of Erickson by including the reinforcement as taught by Erickson in order to protect the assembly from dislocation.

As per claim 22, Klein in view of Erickson teaches the limitation according to claim 1, and Erickson further discloses wherein the at least one layer of cover material does not have a corrugated shape (see 16, 18 FIG. 2A). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein in view of Erickson by including the shape as not having a corrugated shape as taught by Erickson in order to allow the foil laminate members to fit closely to the insulating members to which the cover members are attached.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Erickson as applied to claim 1 above and further in view of DelloRusso, Jr. US 8474386 B2 (DelloRusso).
As per claim 2, Klein in view of Erickson teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the at least one layer of the cover material is a flexible foil material.  
DelloRusso teaches, specifically:
wherein the at least one layer of the cover material is a flexible foil material (see "As shown in the figure, the lid or cover also has an air gap 208, a 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein in view of Erickson by including the flexible foil layer as taught by DelloRusso in order to increase the thermal resistance of the assembly.

Claim 4-5 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Erickson as applied to claim 3 and 18 above, and further in view of Pilz US 20180195282 A1.
As per claim 4-5 Klein in view of Erickson teaches the limitation according to claim 3 but fails to explicitly disclose:
the formable thermally resistant and/or intumescent material comprises at least one material selected from the group consisting of a thermally resistant mineral wool material, a rubber-like material and a foam; and 
the foam is a foam based on polyurethane or an elastomeric interlaced foam based on synthetic rubber.  
Pilz teaches an obvious material for use in the assembly, specifically:
the formable thermally resistant and/or intumescent material comprises at least one material selected from the group consisting of a thermally resistant mineral wool material, a rubber-like material and a foam ("the horizontal gap 539 can be filled with fire-resistant material 538. The first resistant material can include mineral wool, fiberglass, compressible intumescent foam, backer 
the foam is a foam based on polyurethane ("the horizontal gap 539 can be filled with fire-resistant material 538. The first resistant material can include mineral wool, fiberglass, compressible intumescent foam, backer rod, or other types of compressible or expanding fire-resistant materials." [0095]; see also "polyurethane" Cl. 16) or an elastomeric interlaced foam based on synthetic rubber.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein in view of Erickson by substituting the polyurethane as taught by Pilz as an obvious design choice to serve as thermal insulation for the fluted deck.

As per claim 19 Klein in view of Erickson teaches the limitation according to claim 18, and Erickson further discloses the at least one layer of the cover material is polymeric foil material or a glass fiber (see "reinforcing material such as fiberglass strands" 1:49). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein in view of Erickson by including the glass fiber as taught by Erickson in order to reinforce the assembly.
The combination fails to explicitly disclose:
the formable thermally resistant and/or intumescent material comprises at least one material selected from the group consisting of a thermally resistant mineral wool material, a rubber-like material, and a foam.

the formable thermally resistant and/or intumescent material comprises at least one material selected from the group consisting of a thermally resistant mineral wool material, a rubber-like material, and a foam ("the horizontal gap 539 can be filled with fire-resistant material 538. The first resistant material can include mineral wool, fiberglass, compressible intumescent foam, backer rod, or other types of compressible or expanding fire-resistant materials." [0095]; see also "polyurethane" Cl. 16).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein in view of Erickson by substituting the polyurethane as taught by Pilz as an obvious design choice to serve as thermal insulation for the fluted deck.

Claim 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Erickson as applied to claim 1 above and further in view of Thomas et al. US 10495129 B2 (Thomas).
As per claim 6-8 Klein in view of Erickson teaches the limitation according to claim 1 but fails to explicitly disclose:
at least one layer of a strengthening material;
 the at least one layer of a strengthening material is at least one fire-resistant material and/or ablative material selected from the group consisting of aluminum material, mineral material, ceramic fiber, glass fiber, metal material and gypsum material; and 
the at least one layer of a strengthening material is a glass fiber material or a gypsum material.  
Thomas teaches a glass fiber reinforcing material capable of use with Klein as modified, specifically:
at least one layer of a strengthening material ("gypsum core also include reinforcing fibers, such as chopped glass fibers" 11:51);
 the at least one layer of a strengthening material is at least one fire-resistant material and/or ablative material selected from the group consisting of aluminum material, mineral material, ceramic fiber, glass fiber ("gypsum core also include reinforcing fibers, such as chopped glass fibers" 11:51), metal material and gypsum material; and 
the at least one layer of a strengthening material is a glass fiber ("gypsum core also include reinforcing fibers, such as chopped glass fibers" 11:51) material or a gypsum material.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Klein in view of Erickson by including the chopped glass fibers as taught by Thomas in order to reinforce the assembly because doing so would prevent displacement.

Response to Arguments
Applicant’s arguments with respect to claim 1-11 and 13-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635